Exhibit 99 RESTRICTED STOCK UNIT AWARD Award Number: Award Date:05/19/08 Number of Restricted Stock Units: Final Vesting Date: 05/01/2012 THIS CERTIFIES THAT RF Monolithics, Inc. (the “Company”) has on the Award Date specified above granted to (“you”) an award (the “Award”) to receive that number of restricted stock units (the “Restricted Stock Units”) indicated above in the space labeled “Number of Restricted Stock Units,” each Restricted Stock Unit representing the right to receive one share of RF Monolithics, Inc. Common Stock, $.001 par value per share (the “Common Stock”), plus an additional amount pursuant to Section 1(b), subject to certain restrictions and on the terms and conditions contained in this Award and the RF Monolithics, Inc.2006 Equity Incentive Plan, as amended (the “Plan”). A copy of the Plan is attached hereto and additional copies of the Plan are available from the Company upon request, including without limitation the provisions of Section 7 of the Plan relating to Award provisions, and is further subject to all interpretations, amendments, rules and regulations which may from time to time be promulgated and adopted pursuant to the Plan.In the event of any conflict between the provisions of this Award and those of the Plan, the provisions of the Plan shall control.Any terms not defined herein shall have the meaning set forth in the Plan. * 1.RIGHTS WITH RESPECT TO THE RESTRICTED STOCK UNITS. a)No Shareholder Rights.The Restricted Stock Units granted pursuant to this Award do not and shall not entitle you to any rights of a shareholder of Common Stock.Your rights with respect to the Restricted Stock Units shall remain forfeitable at all times prior to the date on which such rights become vested, and the restrictions with respect to the Restricted Stock Units lapse, in accordance with Section 2 or 3. b)Additional Restricted Stock Units. As long as you hold Restricted Stock Units granted pursuant to this Award, the Company shall credit to you, on each date that the Company pays a cash dividend to holders of Common Stock generally, an additional number of Restricted Stock Units (“Additional Restricted Stock Units”) equal to the total number of whole Restricted Stock Units and Additional Restricted Stock Units previously credited to you under this Award multiplied by the dollar amount of the cash dividend paid per share of Common Stock by the Company on such date, divided by the Fair Market Value of a share of Common Stock on such date. Any fractional Restricted Stock Unit resulting from such calculation shall be included in the Additional Restricted Stock Units. A report showing the number of Additional Restricted Stock Units so credited shall be sent to you periodically, as determined by the Company. The Additional Restricted Stock Units so credited shall be subject to the same terms and conditions as the Restricted Stock Units to which such Additional Restricted Stock Units relate and the Additional Restricted Stock Units shall be forfeited in the event that the Restricted Stock Units with respect to which such Additional Restricted Stock Units were credited are forfeited. c)Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of Common Stock shall be issued to you prior to the date on which the Restricted Stock Units vest, and the restrictions with respect to the Restricted Stock Units lapse, in accordance with Section 2 or 3. Neither this Section 1(c) nor any action taken pursuant to or in accordance with this Section 1(c) shall be construed to create a trust of any kind. After any Restricted Stock Units vest pursuant to Section 2 or 3, the Company shall promptly cause shares to be issued as provided in Section 4.The value of any fractional Restricted Stock Unit shall be paid in cash at the time certificates are delivered to you in payment of the Restricted Stock Units and any Additional Restricted Stock Units. 2.VESTING. Subject to the limitations contained herein, 1/4th of the shares will vest (you shall become entitled to receive Common Stock on the terms and conditions provided herein and in the Plan) each year beginning on May 1, 2009 and annually thereafter on the First Trading Day (each a “Vesting Date”) until either (i) you cease to provide services to the Company for any reason or (ii) this Award becomes fully vested. 3.EFFECT OF TERMINATION OF SERVICE.If your service to the Company in all capacities (as a director, consultant or employee) is terminated by you or by the Company or an Affiliate before a Vesting Date for any reason other than your death or Disability, all of the restricted stock units which have not yet vested shall be forfeited; provided, however, that, any provision of this Award to the contrary notwithstanding, the Compensation Committee of the Board of Directors of the Company (the “Committee”) may in its sole and absolute discretion at any time before, or within 120 days after, the date of such termination of service determine that some or all of such restricted stock units shall be free of restrictions and shall not be forfeited. 4.
